Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 1 of 6 PagelD# 196

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
CLARK NEXSEN, INC.., et al.,
Plaintiffs,
v. Civil Action No. 3:20cev932
REBKEE CoO., et al.,
Defendants.
MEMORANDUM OPINION

Clark Nexsen, Inc. and MEB General Contractors, Inc. were part of a “design-build”
team for a new multisport and convocation center in Henrico County. They were later replaced
by Aria Group Architects, Inc. Clark Nexsen and MEB now jointly sue Rebkee Co. and Aria,
alleging copyright infringement, unjust enrichment, and tortious interference with a business
expectancy. Rebkee moves to dismiss the tortious-interference claim. Because Clark Nexsen
and MEB do not plead facts showing that they had a valid business expectancy with Henrico, the
Court will grant Rebkee’s motion.

I. FACTS!

In 2018, Clark Nexsen and MEB responded to Henrico’s Request for Proposals for the
design and construction of a sport and convocation center (the “Project”). Henrico initially
shortlisted Clark Nexsen and MEB as a “design-build team” for the Project, but later started the
search over, issuing a second RFP on August 1, 2019. (ECF No. 1, Jf 10-11.) Clark Nexsen and

MEB submitted a second “design-build team” proposal, but in October 2020 Henrico notified

 

' The Court sets forth only those facts relevant to MEB and Clark Nexsen’s tortious-
interference claim.
Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 2 of 6 PagelD# 197

MEB that it had selected Rebkee for “certain development aspects of the Project.” (/d. {J 12-13.)
Henrico “encouraged [Clark Nexsen and MEB] to work with R[ebkee] to provide design-build
services.” (Jd. § 13.)

MEB and Rebkee had several meetings “to discuss the opportunity to partner on the
Project.” (id. J 14.) MEB “submitted proposals”—the Complaint does not explain what kind of
proposals—to Rebkee, and Rebkee “selected MEB as the design-builder for the project.” (d.)
Then, “at R[ebkee’s] request, MEB solicited proposals from three design firms” and ultimately
selected Clark Nexsen as its design partner. (/d.)

From December 2019 through May 2020, Clark Nexsen and MEB “served as the design-
build team responsible for developing plans, layouts, design and construction estimates, and
building programming to assist R[ebkee] in developing the Project for Henrico County.” (Ud.
415.) After planning meetings with Rebkee and at Rebkee’s request, Clark Nexsen developed
proprietary designs and technical drawings and, with MEB, several cost estimates. Henrico
attended at least four of these meetings. Henrico also sometimes attended tours of similar sports
facilities across the southeast with Rebkee, MEB, and Clark Nexsen. At these meetings, Rebkee
often “referred to the relationship between MEB, Clark Nexsen and R[ebkee] as a ‘team’ effort.”
(id. J 20.)

In February 2020, MEB submitted a “Pay Application” to Rebkee, requesting $294,334.50
for “engineering, design, and project development work.” (Jd. J 25.) Rebkee refused to pay the
full amount, saying it would only pay “$50,000.00 against the total due.” (/d.) Rebkee never paid
MEB anything. Instead, Henrico paid MEB $50,000 as partial payment for MEB’s and Clark

Nexsen’s work.
Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 3 of 6 PagelD# 198

Sometime after the payment dispute, Rebkee asked MEB to remove the “Proprietary and
Confidential” labels from Clark Nexsen’s design drawings. (/d. 927.) MEB refused. Rebkee also
told MEB that Henrico “did not want MEB or Clark Nexsen at [their upcoming] March 12, 2020
meeting.” (/d.)

MEB later learned that Rebkee “was using Clark Nexsen’s Drawings to solicit design and
construction proposals from other companies.” (/d. Ff 28, 30.) On July 23, 2020, Rebkee told
MEB that Henrico had told it to “cancel the design-build arrangement” with the plaintiffs and
pursue a different planning method. (/d. 731.) Henrico later told MEB and Clark Nexsen that it
never told Rebkee to cancel the arrangement. (/d.)

II. DISCUSSION?

Rebkee argues that MEB and Clark Nexsen fail to state a claim for tortious interference
because they do not allege sufficient facts to establish a valid business expectancy with Henrico.
Specifically, Rebkee argues that because Henrico contracted with Rebkee—not with MEB and
Clark Nexsen—for the Project, any business expectancy MEB and Clark Nexsen had was with
Rebkee, not Henrico. Because MEB and Clark Nexsen do not plead facts showing that they had a

business expectancy with Henrico, the Court will dismiss their tortious-interference claim.

 

2 Rebkee moves to dismiss under Federal Rule of Civil Procedure 12(b)(6). A Rule
12(b)(6) motion gauges the sufficiency of a complaint without resolving any factual discrepancies
or testing the merits of the claims. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th
Cir. 1992). In considering the motion, a court must accept all allegations in the complaint as true
and must draw all reasonable inferences in favor of the plaintiff. Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). The principle that a court must
accept all allegations as true, however, does not apply to legal conclusions. Ashcroft v. Igbal, 556
U.S. 662, 678 (2009).
Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 4 of 6 PagelD# 199

A. Legal Standard

To state a claim for tortious interference with a business expectancy, a plaintiff must allege
facts showing that: (1) a valid contractual relationship or business expectancy with a probability
of future economic benefit to the plaintiff existed, (2) the defendant knew of the contractual
relationship or business expectancy, (3) the defendant intentionally interfered with the relationship,
causing a breach of contract or a termination of the relationship or expectancy, and (4) the plaintiff
suffered damages. Cox v. MAG Mut. Ins. Co., No. 3:14-cv-377, 2015 WL 1640513, at *4 (E.D.
Va. Apr. 9, 2015). A plaintiff must also allege facts showing that “the defendant employed
improper methods causing the alleged interference.” Id. at *4 (quoting East West, LLC v. Rahman,
873 F. Supp. 2d 721, 734-35 (E.D. Va. 2012)).?

A plaintiff has a valid business expectancy if it has an “objective expectation of future
business.” Southprint, Inc. v. H3, Inc., 208 F. App’x. 249, 253 (4th Cir. 2006). “[A] particular
expectancy must exist and it must be reasonably certain that absent the defendant’s misconduct,
the plaintiff would have realized the expectancy.” Cox, 2015 WL 1640513, at *5 (citing N.Y.
Carpet World Inc. v. Grant, No. 89-2771, 1990 WL 123871 (4th Cir. Aug. 28, 1990).) Important
in this case, “an action for tortious interference with a contract or business expectancy . . . does
not lie against parties to the contract, but only lies against those outside the contractual relationship,
i.e., strangers to the contract or business expectancy.” Francis Hosp., Inc. v. Read Props., LLC,

296 Va. 358, 365, 820 S.E.2d 607, 610 (2018).

 

3 Improper methods include illegal or independently tortious conduct, violence, threats or
intimidation, bribery, unfounded litigation, fraud, misrepresentation or deceit, defamation, duress,
undue influence, misuse of inside or confidential information, and breach of fiduciary relationship.
Duggin v. Adams, 234 Va. 221, 227, 360 S.E.2d 832, 836 (1987). Improper methods may also
include sharp dealing, overreaching, unfair competition, and other violations of an established
standard of the trade or profession. /d. at 228, 360 S.E.2d at 837.

4
Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 5 of 6 PagelD# 200

B. Analysis

A party cannot interfere with its own business expectancy. Thus, to state a claim for
tortious interference against Rebkee, the Complaint must allege facts showing that Rebkee
interfered with MEB and Clark Nexsen’s reasonably certain business with a third party—here,
Henrico. That is where the Complaint fails. The facts in the Complaint show, at most, that MEB
and Clark Nexsen had a business expectancy with Rebkee, not Henrico.

First, although MEB and Clark Nexsen allege that Henrico encouraged Rebkee to work
with them on the Project, they do not allege that Henrico selected them for the Project. Instead,
they say that MEB submitted proposals to Rebkee, and Rebkee selected them for the Project. In
tortious interference claims, “[t]here must be a ‘triangle’—a plaintiff, an identifiable third party
who wished to deal with the plaintiff, and the defendant who interfered with the plaintiff and the
third party.” Hayes v. Northern Hills Gen. Hosp., 590 N.W.2d 243, 248 (1999). Here, the facts
in the Complaint seem to indicate a linear relationship: MEB and Clark Nexsen reported to Rebkee,
and Rebkee reported to Henrico.

Second, although the Complaint does not clearly explain the relationship between Henrico
and MEB and Clark Nexsen, it fails to show a relationship that could support a business
expectancy. For example, the facts in the Complaint show MEB and Clark Nexsen did work for

the Project in response to requests from Rebkee, not requests from Henrico.* And although Rebkee

 

* Although the overall project provided designs for Henrico’s multisport and convocation
center, and Henrico occasionally attended tours and meetings, Rebkee—not Henrico—requested
designs and cost estimates. (See ECF No. 1 § 16 (“At Rfebkee]’s request, Clark Nexsen created
several iterations of schematic designs, renderings, and technical drawings . . . Clark Nexsen
marked the Drawings ‘Propriety and Confidential’ before providing to R/ebkee].) (emphases
added); see also id. § 28 (“Following its March 12, 2020, meeting with Henrico County, R/ebkee/
requested Clark Nexsen make changes to the drawings. Clark Nexsen made the requested changes
and provided the additional Drawings to R/ebkee] for presentation to Henrico County on May 11,
2020.”) (emphases added).)
Case 3:20-cv-00932-JAG Document 21 Filed 04/06/21 Page 6 of 6 PagelD# 201

allegedly referred to MEB and Clark Nexsen as part of the “team” working on the Project, that
alone does not establish a business expectancy with Henrico. (ECF No. 1, § 20.) Also, MEB and
Clark Nexsen submitted two proposals to Henrico for the Project, and Henrico did not select either
submission. Finally, Henrico continued to work with Rebkee and the new designer. In sum, the
facts MEB and Clark Nexsen allege do not show that they had a relationship with Henrico that
could support a reasonable expectation of business.

Because MEB and Clark Nexsen do not plead facts that show a business expectancy existed
between them and Henrico, their claim for tortious interference of business expectancy fails.

Il. CONCLUSION

For the foregoing reasons, the Court will grant Rebkee’s motion to dismiss Count IV. An

appropriate Order shall issue.

Let the Clerk send a copy of this Memorandum Opinion to all counsel of record.

 

 

- Isl i. |
Date: 6 Kinch 202) John A. Gibney, Jr. é;
Richmond, VA United States District Jadge

 

 

 
